Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (this “Agreement”) is made and
entered into effective as of September 17, 2013, by and between Receptos, Inc.
(the “Company”) and Faheem Hasnain (“Executive”).  The Company and Executive are
hereinafter collectively referred to as the “Parties.”

 

W I T N E S S E T H:

 

A.                                    The Company desires assurance of the
continued association and services of Executive in order to retain Executive’s
skills, abilities, background and knowledge, and is willing to continue to
engage Executive’s services on the terms and conditions set forth in this
Agreement.

 

B.                                    Executive desires to continue to be in the
employ of the Company and is willing to continue to accept such employment on
the terms and conditions set forth in this Agreement.

 

C.                                    The Parties acknowledge that this
Agreement amends, restates and supersedes in its entirety the employment
agreement provisions of that certain offer letter dated November 19, 2010 by and
between the Parties (the “Prior Agreement”).

 

NOW, THEREFORE, for and in consideration of the employment by the Company, the
compensation and other remuneration paid and to be paid by the Company and
received and to be received by Executive for such employment, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by Executive, it is agreed by and between the Parties hereto as
follows:

 

1.                                      Duties.  As the Company’s Chief
Executive Officer and President, Executive will continue to have the duties,
authorities and responsibilities commensurate with the duties, authorities and
responsibilities of persons in similar capacities in similarly sized companies,
and such other duties, authorities and responsibilities as the Company’s Board
of Directors (the “Board”) shall designate from time to time that are not
inconsistent with Executive’s position as the Chief Executive Officer of the
Company.  Executive will report directly to the Board and be responsible for
leading the growth and development of the Company, and all employees of the
Company shall report to Executive or Executive’s designee.  It is expected that
Executive will play a significant role in relationships with potential and
actual partners, and that Executive will serve as the primary spokesperson for
the Company with investors, analysts and the press.  Executive will also be
nominated to serve as a member of the Board as long as Executive continues to
serve as Chief Executive Officer and President of the Company.  During
Executive’s employment with the Company, Executive will devote Executive’s full
business efforts and substantially Executive’s full business time, skill and
attention to the performance of Executive’s duties on behalf of the Company,
provided that the foregoing shall not prevent Executive from (i) serving on the
boards of directors (including serving as the chairman of the board of
directors) of those for-profit companies previously disclosed to the Board as
well, with

 

--------------------------------------------------------------------------------


 

the approval of the Board (in its sole discretion), as other for-profit
companies; (ii) serving on the boards of directors of non-profit organizations;
(iii) participating in charitable, civic, educational, professional, community
or industry affairs, and (iv) managing Executive’s personal investments so long
as such activities in the aggregate do not materially interfere or conflict with
Executive’s duties hereunder or create a business or fiduciary conflict.

 

2.                                      Salary and Bonus.  Executive will be
compensated for full-time service (pro-rated for any part-time service) at a
base rate of $519,500 per year, less all deductions and withholdings, to be paid
in accordance with the Company’s standard payroll practices, as they may be
changed from time to time.  In addition, Executive shall be eligible to receive
an annual discretionary bonus with a target (the “Target Bonus”) of fifty
percent (50%) of Executive’s base salary per 12-month period (pro-rated for any
partial period of less than 12 months), based upon a determination by the Board
of the achievement of objectives to be set from time to time by the Board.  The
measurement period for this purpose will end on approximately December 31 of
each year.  The annual discretionary bonus, if earned, will be paid as soon as
practicable after it is determined that such bonus has been earned, but in no
event will such bonus be paid after the later of (i) the fifteenth (15th) day of
the third (3rd) month following the close of the Company’s taxable year in which
the bonus is earned or (ii) March 15 following the calendar year in which the
bonus is earned.  These bonuses are intended to be exempt (to the extent
applicable) from the deduction limit of Section 162(m) of the Internal Revenue
Code (the “Code”).  The Company may modify Executive’s compensation and benefits
from time to time at its sole discretion.

 

3.                                      Other Benefits.  The Company will
provide Executive with participation in Company-sponsored employee benefits
programs on the same basis as such benefits are generally available to its
executives, as determined from time to time by the Board.  The Company may, from
time to time, change these benefits.

 

4.                                      Confidentiality Agreement.  One of the
conditions of Executive’s employment with the Company is the maintenance of the
confidentiality (and proprietary nature) of the Company’s proprietary and
confidential information.  In connection with the Prior Agreement, Executive
previously executed and delivered to the Company a Proprietary Information and
Inventions Agreement, the terms and conditions of which are (i) incorporated
herein by reference and (ii) reaffirmed by Executive as of the date of this
Agreement.

 

5.                                      At-Will Employment.  Executive’s
employment with Company is “at-will.”  This means that either Executive or the
Company may terminate Executive’s employment at any time, with or without cause,
and with or without notice.  Any contrary representations or agreements which
may have been made to Executive are superseded by this Agreement.  The “at-will”
nature of Executive’s employment described in this Agreement shall constitute
the entire agreement between Executive and the Company concerning the nature and
duration of Executive’s employment.  Though Executive’s duties, compensation,
benefits and place of employment may change over time and Executive may be
subject to incremental discipline that does not include a termination, none of
these events change the agreement that Executive is an “at-will” employee.  In
addition, the fact that the rate of Executive’s salary or other compensation is
stated in units of years or months, and that Executive’s vacation and sick leave
accrue annually or monthly, does not alter the at-will nature of the employment,
and does not mean and should not be interpreted to mean that Executive is
guaranteed employment to the end of any period of time or for any period of
time.  The “at-will” term of Executive’s employment with the Company can only be
changed in a writing signed by Executive and the Company.

 

2

--------------------------------------------------------------------------------


 

6.                                      Severance Payment.  Without limiting the
provisions of the foregoing Section 5, assuming Executive’s employment with the
Company shall have been continuous from Executive’s start date through the
occurrence of the applicable event and Executive executes and delivers, within
twenty-one (21) days (or, to the extent required by law, forty-five (45) days)
following the termination date, a general release of claims against the Company
or persons affiliated with the Company (with any revocation periods having
expired) substantially in the form as set forth on Exhibit A attached hereto (a
“Release”), then:

 

a.                                      In the event of any Termination without
Cause (as defined below) or any Constructive Termination (as defined below)
which occurs during the period commencing one (1) month prior to a Change in
Control (as defined below) and terminating twelve (12) months after such Change
in Control (the “Change in Control Period”), Executive will be entitled to the
following:

 

i.                                          a lump sum payment (paid on the
sixtieth (60th) day following such termination of employment) equal to the sum
of (A) Executive’s then current base salary rate calculated for a period of
twenty-four (24) months and (B) two (2) times the Target Bonus calculated for a
period of twelve (12) months (i.e., no proration and a bonus calculated for
2 times 12 months, or 24 months total);

 

ii.                                       if Executive elects to continue
Executive’s health insurance coverage under COBRA, then the Company will
reimburse Executive for the same portion of Executive’s monthly premiums over
such twenty-four (24) month period under COBRA (or, if applicable, such lesser
period as is available to Executive under COBRA) as the Company is then paying
(relative to health insurance coverage) for active employees; and

 

iii.                                    the vesting arrangements with respect to
any equity-based compensation (e.g., any stock options and any shares of
restricted stock) will thereupon accelerate such that Executive will be vested
in full; provided, however, that (A) in the event that a Termination without
Cause or a Constructive Termination occurs during the one (1) month prior to a
Change in Control (i.e., the first month of a Change in Control Period), any
equity-based compensation outstanding as of Executive’s termination shall not
accelerate in connection with such termination but instead will remain
outstanding and eligible to vest pursuant to this provision immediately prior to
the consummation of such Change in Control (assuming the timely execution and
non-revocation of a Release) and (B) in the event that a Termination without
Cause or a Constructive Termination occurs prior to a Change in Control and such
Change in Control is not consummated on or prior to the one (1) month
anniversary of such termination, no vesting shall occur pursuant to this
provision and any equity-based compensation outstanding as of Executive’s
termination shall terminate in accordance with its terms; and

 

b.                                      In the event of any Termination without
Cause or any Constructive Termination which occurs outside of a Change in
Control Period, Executive will be entitled to the following:

 

3

--------------------------------------------------------------------------------


 

i.                                          a lump sum payment (paid on the
sixtieth (60th) day following such termination of employment) equal to
Executive’s then current base salary rate calculated for a period of twelve (12)
months; and

 

ii.                                       if Executive elects to continue
Executive’s health insurance coverage under COBRA, then the Company will
reimburse Executive for the same portion of Executive’s monthly premiums over
such twelve (12) month period under COBRA as the Company is then paying
(relative to health insurance coverage) for active employees.

 

The following definitions shall apply for purposes of this Section 6:

 

·                                          A “Change in Control” has the meaning
set forth in the Company’s 2013 Stock Incentive Plan.

 

·                                          “Constructive Termination” means
Executive’s election in a written notice to the Company to terminate any
employment relationship where such notice is delivered within ninety (90) days
after any of the following:  (i) a material reduction in Executive’s level of
duties or responsibilities or the nature of Executive’s functions; (ii) a
material reduction in Executive’s base salary or potential total cash
compensation (consisting of base salary and target bonus); (iii) a relocation of
Executive’s principal place of employment by more than fifty (50) miles, if the
new location is both (A) more than fifty (50) miles from Executive’s principal
residence and (B) farther from Executive’s principal residence than Executive’s
principal place of employment immediately before such relocation; or (iv) any
material breach of Executive’s employment agreement by the Company; provided,
that in all cases such action is not cured within thirty (30) days following
written notice and, if the Company has not cured such action within the cure
period, termination of employment occurs within thirty (30) days after the end
of such cure period.

 

·                                          “Termination without Cause” means the
termination by the Company of any employment relationship with Executive for any
reason other than:  (i) commission by Executive of any act of fraud or
embezzlement with regard to the Company or one or more of its parent or
subsidiary corporations; (ii) any material, intentional and unauthorized use or
disclosure of material confidential information or trade secrets of the Company
or one or more of its parent or subsidiary corporations by Executive (other than
in the good-faith performance of Executive’s duties); (iii) any other
intentional misconduct by Executive with regard to the Company or one or more of
its parent or subsidiary corporations (including severe absenteeism other than
as a result of physical or mental incapacity) which adversely affects the
business or affairs of the Company or one or more of its parent or subsidiary
corporations in a material manner; or (iv) Executive’s failure to attempt in
good faith to either perform duties consistent with Executive’s position with
the Company or one or more of its parent or subsidiary corporations or to follow
the reasonable requests of the Company’s Board, so long as Executive has been
provided with an opportunity for a period of at least ten (10) business days
following written notice to Executive to cure such failure; provided, however,
that clause (iv) shall no longer apply following a Change in Control.

 

4

--------------------------------------------------------------------------------


 

7.                                      Arbitration.  To aid in the rapid and
economical resolution of any disputes that may arise in the course of the
employment relationship, Executive and the Company agree that any and all
disputes, claims, or demands in any way arising out of or relating to the terms
of this Agreement, Executive’s employment relationship with the Company, or the
termination of Executive’s employment relationship with the Company, shall be
resolved, to the fullest extent permitted by law, by final, binding and
confidential arbitration in San Diego, California, conducted before a single
neutral arbitrator selected and administered in accordance with the commercial
arbitration rules of the Judicial Arbitration and Mediation Services (JAMS).  By
agreeing to this arbitration procedure, Executive and the Company waive the
right to resolve any such dispute, claim or demand through a trial by jury or
judge or by administrative proceeding in any jurisdiction.  Executive will have
the right to be represented by legal counsel at any arbitration proceeding, at
Executive’s expense.  The arbitrator shall:  (a) have the authority to compel
adequate discovery for the resolution of the dispute and to award such relief as
would otherwise be available under applicable law in a court proceeding;
(b) issue a written statement signed by the arbitrator regarding the disposition
of each claim and the relief, if any, awarded as to each claim, the reasons for
the award, and the arbitrator’s essential findings and conclusions on which the
award is based; and (c) award to the prevailing party recovery of reasonable
attorneys’ fees and costs, and determine which party shall be deemed the
prevailing party and to what extent; provided, however, that if the dispute
relates to the termination of Executive’s employment during a Change in Control
Period, the Company shall pay Executive’s reasonable attorneys’ fees and costs
unless the arbitrator determines that Executive’s claims were made in bad faith
or were frivolous.  The Company shall pay the arbitration fee unless, at
Executive’s request, Executive elects to pay up to one-half of the fees. 
Nothing in this Agreement is intended to prevent either Executive or the Company
from obtaining injunctive relief in court to prevent irreparable harm
(including, without limitation, pending the conclusion of any arbitration).

 

8.                                      Code Section 409A.  The intent of the
Parties is that payments and benefits under this Agreement and any equity-based
compensation (e.g., any stock options and any shares of restricted stock) comply
with, or be exempt from, Code Section 409A and, accordingly, to the maximum
extent permitted, this Agreement and any equity-based compensation shall be
interpreted to be in compliance therewith or exempt therefrom.  If Executive
notifies the Company (with specificity as to the reason therefor) that Executive
believes that any provision of this Agreement or any equity-based compensation
(or of any award of compensation) would cause Executive to incur any additional
tax or interest under Code Section 409A and the Company concurs with such belief
or the Company independently makes such determination, the Company shall, after
consulting with Executive, reform such provision to try to comply with Code
Section 409A through good-faith modifications to the minimum extent reasonably
appropriate to conform with Code Section 409A.  To the extent that any provision
hereof is modified in order to comply with Code Section 409A, such modification
shall be made in good-faith and shall, to the maximum extent reasonably
possible, maintain the original intent and economic benefit to Executive and the
Company of the applicable provision without violating the provisions of Code
Section 409A.

 

a.                                      A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment that are considered “nonqualified

 

5

--------------------------------------------------------------------------------


 

deferred compensation” under Code Section 409A unless such termination is also a
“separation from service” within the meaning of Code Section 409A and, for
purposes of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.” 
If Executive is deemed on the date of termination to be a “specified employee”
within the meaning of that term under Code Section 409A(a)(2)(B), then with
regard to any payment that is considered nonqualified deferred compensation
under Code Section 409A payable on account of a “separation from service,” such
payment or benefit shall be made or provided at the date which is the earlier of
(A) the expiration of the six (6)-month period measured from the date of
Executive’s “separation from service” and (B) the date of Executive’s death (the
“Delay Period”).  Upon the expiration of the Delay Period, all payments and
benefits delayed pursuant to this Section 8 (whether they would have otherwise
been payable in a single sum or in installments in the absence of such delay)
shall be paid or reimbursed to Executive in a lump sum with interest at the
prime rate as published in The Wall Street Journal on the first business day
following the end of the Delay Period, and any remaining payments and benefits
due under this letter shall be paid or provided in accordance with the normal
payment dates specified for them herein.

 

b.                                      With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Code Section 409A, (i) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit,
(ii) the amount of expenses eligible for reimbursement, or in-kind benefits,
provided during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
provided that the foregoing clause (ii) shall not be violated with regard to
expenses reimbursed under any arrangement covered by Section 105(b) of the Code
solely because such expenses are subject to a limit related to the period the
arrangement is in effect and (iii) such payments shall be made on or before the
last day of Executive’s taxable year following the taxable year in which the
expense occurred.

 

c.                                       For purposes of Code Section 409A,
Executive’s right to receive any installment payments pursuant to this Agreement
shall be treated as a right to receive a series of separate and distinct
payments.  In no event may Executive, directly or indirectly, designate the
calendar year of any payment to be made under this Agreement that is considered
nonqualified deferred compensation.

 

9.                                      Excess Parachute Payments; Limitations
on Payments.

 

a.                                      In the event that, on or prior to
March 31, 2015, a definitive agreement is executed by the Company pursuant to
which a Change in Control (as defined in Section 6) is expected to occur (a
“Definitive Agreement”), this Section 9(a) shall apply to such Change in
Control.

 

i.                                          In the event it shall be determined
that any payment or distribution made to Executive in the nature of compensation
(within the meaning of Section 280G(b)(2) of the Code) (the “Payment”) would be
subject to the excise tax imposed under Section 4999 of the Code (the “Excise
Tax”) then, subject to Section 9(a)(iv) hereof, Executive shall be entitled to
receive an additional payment (a “Gross-Up Payment”) in an amount such that,
after payment by Executive of all taxes (including, without limitation, any
income and employment taxes and

 

6

--------------------------------------------------------------------------------


 

Excise Tax) imposed upon such Gross-Up Payment, Executive retains an amount of
such Gross-Up Payment equal to the Excise Tax imposed upon the Company Payments
(as defined below) to Executive; provided, however, that (A) in no event shall
such Gross-Up Payment exceed the Applicable Limit (as defined below) and
(B) except in the instance of a Termination without Cause or a Constructive
Termination, the Company’s obligation to make a Gross-Up Payment under this
Section 9(a) shall be conditioned upon Executive’s continuation of employment
through the applicable Change in Control.

 

A.                                    “Applicable Limit” for a Change in Control
shall mean the lesser of the following:  (1) the Relative Portion (as defined
below) of (x) if the Definitive Agreement for such Change in Control is entered
into on or prior to July 31, 2014, two percent (2%) of the Transaction Value (as
defined below) of such Change in Control or (y) if the Definitive Agreement for
such Change in Control is entered into following July 31, 2014 (but no later
than March 31, 2015), one and one-half percent (1.5%) of the Transaction Value
of such Change in Control; (2) if the Definitive Agreement for such Change in
Control is entered into on or prior to July 31, 2014, one percent (1%) of the
Transaction Value of such Change in Control, or if the Definitive Agreement for
such Change in Control is entered into following July 31, 2014 (but no later
than March 31, 2015), three-quarters of one percent (0.75%) of the Transaction
Value of such Change in Control; and (3) any limit agreed to in writing by the
Company and Executive.

 

B.                                    “Company Payments” shall mean Payments
(other than a Gross-Up Payment) provided under a plan, program, agreement or
arrangement with the Company or its subsidiaries to the extent in effect as of
immediately prior to the consummation of the applicable Change in Control.  For
the avoidance of doubt, Company Payments shall not include Payments provided
under a plan, program, agreement or arrangement to which none of the Company and
its subsidiaries is a party.

 

C.                                    “Participating Executives” shall mean the
Company’s “disqualified individuals” (within the meaning of Section 280G of the
Code), that are parties to an effective employment agreement with the Company
(including Executive) providing for the same or similar rights and/or benefits
as are set forth in this Section 9(a).  Notwithstanding any provision herein to
the contrary, the Company may at any time and from time to time prior to a
Change in Control increase the number of Participating Executives.

 

D.                                    “Relative Portion” shall mean a fraction,
the numerator of which is the potential Excise Tax that may be imposed on all
potential Company Payments that may be made to Executive with respect to a
Change in Control, and the denominator of which is the aggregate potential
Excise Tax that may be imposed on all potential Company Payments to all
Participating Executives (including Executive) with respect to such Change in
Control, in each case determined no later than the date of the consummation of
such Change in Control by the Board in place as of immediately prior to the
consummation of such Change in Control.

 

E.                                     “Transaction Value” shall mean the
present value, as of the consummation of a Change in Control at issue, of the
fair market value (including, without limitation, as risk-adjusted) of all
payments or other distributions to the holders of the Company’s equity
securities pursuant to such Change in Control, as determined no later than the
date of the consummation of such Change in Control by the Board in place as of
immediately prior to the consummation of such Change in Control.

 

7

--------------------------------------------------------------------------------


 

ii.                                       All determinations required to be made
under this 9(a), including whether and when a Gross-Up Payment is required, the
amount of such Gross-Up Payment and the assumptions to be utilized in arriving
at such determination, shall be made by Ernst & Young or such accounting or
consulting firm with particular expertise regarding excise taxes under
Section 4999 of the Code selected by the Board in good faith prior to the
applicable Change in Control (the “Accounting Firm”).  The Accounting Firm shall
provide detailed supporting calculations both to the Company and to Executive
within fifteen (15) business days of the receipt of notice that there has been a
Company Payment to Executive that may be or become subject to the Excise Tax, or
such earlier time as is requested by Executive or the Company.  All fees and
expenses of the Accounting Firm shall be borne solely by the Company.  Any
Gross-Up Payment, as determined pursuant to this Section 9(a)(ii), shall be paid
by the Company to Executive within ten (10) days of the receipt of the
Accounting Firm’s determination (and in any event, no later than the end of
Executive’s taxable year next following Executive’s taxable year in which
Executive remits the related taxes).  Any determination by the Accounting Firm
shall be binding upon the Company and Executive.

 

iii.                                    As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder it is possible that Gross-Up Payments will not
have been made by the Company that should have been made to Executive (the
“Underpayment”), consistent with the calculations required to be made
hereunder.  In the event that it is determined by a court of competent
jurisdiction or by the Accounting Firm upon request of Executive or the Company
that an Underpayment has occurred, the Accounting Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to Executive or for Executive’s benefit (subject to
Section 9(a)(v) hereof), together with an additional payment (the “Time Value
Payment”) in an amount equal to the product obtained by multiplying the
Underpayment times the applicable annual federal rate (as determined in and
under Section 1274(d) of the Code) times a fraction the numerator of which is
the number of days elapsed from the date of the Underpayment through the date of
such payment and the denominator of which is 365; provided, that in no event
shall the sum of the Gross-Up Payment previously paid to Executive and the
Underpayment exceed the sum of the Applicable Limit plus the Time Value
Payment.  If, after Executive’s receipt of (or a payment on behalf of Executive
of) a Gross-Up Payment, it is established, pursuant to a final determination of
a court or an Internal Revenue Service (“IRS”) proceeding that has been finally
and conclusively resolved, that Gross-Up Payments have been made by the Company
that should not have been made (in each case, the “Excess Payment”), Executive
shall (subject to the Company’s complying with the requirements of this
Section 9(a)(iii), if applicable) promptly pay to the Company the Excess Payment
together with an additional payment in an amount equal to the product obtained
by multiplying the Excess Payment times the applicable annual federal rate (as
determined in and under Section 1274(d) of the Code) times a fraction the
numerator of which is the number of days elapsed from the date of Executive’s
receipt of such Excess Payment through the date of such refund and the
denominator of which is 365.

 

8

--------------------------------------------------------------------------------


 

iv.            Notwithstanding anything herein to the contrary, if any Gross-Up
Payment(s) become payable, such Gross-Up Payment(s) shall be paid to Executive
no later than December 31 of the year following the year in which the underlying
taxes are remitted to the appropriate taxing authority.

 

v.             For purposes of determining the amount of the Excise Tax, the
Company Payments made to Executive shall be deemed to have been made prior to
any other Payment made to Executive.  For purposes of determining the amount of
any Gross-Up Payment, Executive shall be deemed to pay federal income tax at the
highest marginal rate of federal income taxation in the calendar year in which
the Gross-Up Payment is to be made and state and local income taxes at the
highest marginal rate of taxation in the state and locality of Executive’s
residence in the calendar year in which the Gross-Up Payment is to be made, net
of the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes.

 

vi.            If any Payment (including without limitation any Company Payment)
or portion thereof would constitute a “parachute payment” within the meaning of
Section 280G of the Code and (A) but for this sentence, would be subject to the
Excise Tax and (B) Executive’s liability for such Excise Tax would not be wholly
satisfied by the Gross-Up Payment payable in accordance with Section 9(a) hereof
(all such Payments (or portions thereof) being hereinafter referred to as the
“Total Payments”), then such Total Payments shall be whichever of the following
amounts, after taking into account all applicable federal, state and local
employment taxes, income taxes, the Excise Tax and the Gross-Up Payment (if
applicable), that results in Executive’s receipt, on an after-tax basis, of the
greater amount:  (x) the net amount of the Total Payments that would result in
no portion of the Total Payments being subject to the Excise Tax; or (y) the net
amount of the Total Payments without reduction (notwithstanding that all or some
portion of the Total Payments may be subject to the Excise Tax).  If a reduction
in the Total Payments is necessary so that the Total Payments equal the amount
described in subsection (x) above, reduction shall occur in the following order:
(1) the cancellation of acceleration of vesting of any equity awards for which
the exercise price exceeds the then fair market value of the underlying equity
(the “GAP”) that have a ninety (90) day or less exercise period, starting with
such equity awards with the largest amount of GAP, (2) reduction of cash
payments (in reverse order of the date otherwise due), (3) reduction of employee
benefits (in reverse order of the date otherwise due), and (4) the cancellation
of vesting of any equity awards not covered in clause (1) above, provided, that
such cancellation will first apply to equity awards that are “fully valued”
under Section 280G of the Code (including those subject to present value
adjustments) and thereafter, to equity awards valued on an acceleration of
vesting basis, provided, further, within each category, the cancellation shall
be in a manner as providing Executive with the highest net amount; provided,
that to the extent permitted by Code Section 409A and Sections 280G and 4999 of
the Code, if a different reduction procedure would be permitted without
violating Code Section 409A or losing the benefit of the reduction under
Sections 280G and 4999 of the Code, Executive may designate a different order of
reduction.  For purposes of determining whether and the extent to which the
Total Payments will be subject to the Excise Tax, (i) no portion of the Total
Payments the receipt or enjoyment of which Executive shall have waived at such
time and in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code shall be taken into account; (ii) no portion of the
Total Payments shall be taken into account which, in the written opinion of the
Accounting

 

9

--------------------------------------------------------------------------------


 

Firm, does not constitute a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code (including by reason of Section 280G(b)(4)(A) of
the Code) and, in calculating the Excise Tax, no portion of such Total Payments
shall be taken into account which, in the opinion of the Accounting Firm,
constitutes reasonable compensation for services actually rendered, within the
meaning of Section 280G(b)(4)(B) of the Code, in excess of the “base amount” (as
defined in Section 280G(b)(3) of the Code) allocable to such reasonable
compensation; and (iii) the value of any non-cash benefit or any deferred
payment or benefit included in the Total Payments shall be determined by the
Accounting Firm in accordance with the principles of Sections 280G(d)(3) and
(4) of the Code.

 

b.             In the event that a Definitive Agreement is executed by the
Company after March 31, 2015, Section 9(a)(vi) shall apply to such Change in
Control (without regard to Sections 9(a)(i) - 9(a)(v), which shall not apply).

 

10.          Miscellaneous.  Executive agrees to abide by all applicable laws
and regulations and all Company policies and procedures as they are
established.  Violation of such laws, regulations, policies, procedures or the
Proprietary Information and Inventions Agreement may lead to immediate
termination of employment.  The terms of this Agreement and Executive’s
employment with the Company shall be governed in all aspects by the laws of the
State of California.  This Agreement may be executed in more than one
counterpart, and signatures transmitted via facsimile or PDF shall be deemed
equivalent to originals.

 

11.          Integrated Agreement.  This Agreement supersedes any prior
agreements, representations or promises of any kind, whether written, oral,
express or implied between the Parties with respect to the subject matters
herein, including but not limited to the Prior Agreement.  Likewise, the terms
of this Agreement and the Proprietary Information and Inventions Agreement
incorporated herein by reference shall constitute the full, complete and
exclusive agreement between Executive and the Company with respect to the
subject matters herein.  This Agreement may only be changed by a writing, signed
by Executive and an authorized representative of the Company.

 

12.          Withholding.  Any payments or other compensation provided to
Executive or for Executive’s benefit will be subject to (and thus reduced by)
all applicable deductions and withholdings.

 

13.          Severability.  If any term herein is held to be invalid, void or
unenforceable, the remainder of the terms herein shall remain in full force and
effect and shall in no way be affected, and the Parties shall use their best
efforts to find an alternative way to achieve the same result.

 

14.          Successors.

 

a.             This Agreement is personal to Executive and, without the prior
written consent of the Company, shall not be assignable by Executive otherwise
than by will or the laws of descent and distribution.  This Agreement shall
inure to the benefit of and be enforceable by Executive’s legal representatives.

 

10

--------------------------------------------------------------------------------


 

b.             This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.  The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.  As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

 

15.          Amendment.  No amendment or other modification of this Agreement
shall be effective unless made in writing and signed by the parties hereto.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

THE COMPANY:

EXECUTIVE:

 

 

RECEPTOS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Graham Cooper

 

By:

/s/ Faheem Hasnain

 

Graham Cooper
Chief Financial Officer

 

 

Faheem Hasnain

 

11

--------------------------------------------------------------------------------


 

Exhibit A

 

(General Release of Claims)

 

NOTE:  This Agreement will not become effective or enforceable (and none of the
consideration set forth in Section 1 below will be paid or recognized) until the
seven (7) day revocation period referenced in Section 13 below has expired.

 

RELEASE

 

This Release (“Agreement”) is entered into effective [                         ,
20    ] by and between Faheem Hasnain (“Executive”) and Receptos, Inc., a
Delaware corporation (“Receptos”), with reference to the following facts:

 

A.            Executive’s employment relationship with Receptos terminated
effective [                   , 20    ] (the “Termination Date”).

 

B.            Executive [has been paid in full for]/[is entitled to receive] all
accrued wages and accrued and unused vacation through the Termination Date. 
[Executive has also been reimbursed by Receptos for all expenses incurred in
connection with Executive’s employment relationship with Receptos through the
Termination Date.]

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.             Severance Consideration.  In consideration of the covenants and
promises contained in this Agreement, and as full and final compensation to
Executive for all services as an employee of Receptos, Executive shall receive
from Receptos (less appropriate deductions and withholdings) the severance
payments set forth in Section 6 of Executive’s Amended and Restated Employment
Agreement dated September 17, 2013 (as amended to date) (the “Amended Employment
Agreement”).

 

2.             Release.  In consideration of the above-described consideration,
Executive does hereby unconditionally, irrevocably and absolutely release and
discharge Receptos, all related holding, parent or subsidiary corporations, and
their affiliates, directors, officers, employees, agents, attorneys,
stockholders, insurers, successors and/or assigns (collectively, the “Released
Parties”), from any and all losses, liabilities, claims, demands, causes of
action, or suits of any type, whether in law and/or in equity, known or unknown,
related directly or indirectly or in any way connected with any transactions,
affairs or occurrences between Executive, on the one hand, and any Released
Party(ies), on the other hand, to date, with respect to Receptos and its
holding, parent or subsidiary corporations (including, but not limited to,
Executive’s employment with Receptos and the termination of said employment). 
This release shall include but not be limited to a release of claims arising
under any state or federal statute or common law regulating or affecting
employment, including Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, the Equal
Pay Act, the Fair Labor Standards Act, the California Labor Code, the California
Fair Employment and Housing Act, and any other statutory or common law provision
relating to or affecting Executive’s employment by Receptos, including any
federal or state statutory provision covering any age discrimination in any form
by Receptos against

 

--------------------------------------------------------------------------------


 

Executive.  This provision is intended to constitute a general release of all of
Executive’s presently existing claims against Receptos and its directors,
officers and employees, as well as any other Released Parties, to the maximum
extent permitted by law.  This release, however, shall not affect or bar any
claims that Executive has or may have for the following:  (i) reimbursement of
expenses under California Labor Code § 2802; (ii) workers compensation benefits;
(iii) claims arising under section 7 of the National Labor Relations Act, as
amended; (iv) California unemployment insurance benefits; (v) any other claim or
cause of action that, by virtue of statute, public policy or otherwise, may not
be released by an agreement knowingly and voluntarily entered into by the
parties; (vi) any indemnification from (or insurance coverage through) Receptos
in Executive’s capacity as a director or officer of Receptos or any entity where
Executive served as an officer, director or other fiduciary at the request of
Receptos; [(vii) any right of Executive to receive a Gross-Up Payment (as
defined in, and pursuant to the terms of, Section 9 of the Amended Employment
Agreement);] and [(viii) vested rights under the following benefit plans:
{      if any      }].  Notwithstanding any provision of this Agreement to the
contrary, Executive does not waive any right or release any claim against
Receptos which claim or right arises from Receptos failing to perform its
undertakings as set forth in this Agreement.

 

3.             Claims.  Executive represents that Executive has not filed any
complaints, claims, or actions against Receptos with any court or administrative
agency.  If any agency or court has or assumes jurisdiction of any complaint,
claim, or action against Receptos on behalf of Executive, Executive will request
that agency or court to withdraw from or dismiss the matter with prejudice. 
Executive also waives and will remit to Receptos any monetary recovery from any
such proceeding. Executive further represents that Executive has reported to
Receptos any and all known work-related injuries that Executive has suffered or
sustained during Executive’s employment with Receptos.

 

4.             Unknown Claims.  Except as provided in Section 2 above, Executive
understands and agrees that this release extends to all claims of every nature,
known or unknown, suspected or unsuspected, past or present, and that any and
all rights granted to Executive under Section 1542 of the California Civil Code
or any analogous federal law or regulation are hereby expressly waived.  Said
Section 1542 of the California Civil Code reads as follows:

 

“A general release does not extend to claims which the creditor does not know of
or suspect to exist in his or her favor at the time of executing the release,
which if known by him or her must have materially affected his or her settlement
with the debtor.”

 

5.             Effect on Previous Agreements.  Except as provided in Section 2
above, this Agreement is intended to resolve any and all issues between Receptos
and Executive, including, without limitation, any and all claims for wages,
severance pay, compensation, stock options, stock grants, benefits, or other
aspects of the employment relationship between Receptos and Executive.  This
Agreement shall supersede and extinguish all prior employment agreements,
express or implied, verbal or written, between Receptos and Executive; provided,
however, that this Agreement shall have no effect on any of the following
agreements previously executed by Executive:  (i) any proprietary information
and invention agreements (or similar arrangements); (ii) any confidentiality
agreements; and [(iii) the following agreements: {      if any      }].  Without
limiting the foregoing, this Agreement shall also not in any way supersede or
affect any

 

2

--------------------------------------------------------------------------------


 

obligation of Executive, contractual or otherwise, with respect to the
disclosure, use or protection of any proprietary or confidential information of
Receptos, including any trade secrets, or with respect to the disclosure and
assignment of inventions made or conceived by Executive during Executive’s
employment.  All previous written agreements and obligations imposed by any
contract relating to the intellectual property of Receptos or any of its
subsidiary or affiliated entities shall remain in full force and effect and
survive the execution of this Agreement.

 

6.             Binding Effect.  Executive further declares and represents that
no promise, inducement or agreement not expressed herein has been made to
Executive and that this Agreement contains the entire agreement between the
parties relating to the subject matter hereof.

 

7.             Successors.  Receptos and Executive understand and expressly
agree that this Agreement shall bind and benefit the heirs, partners,
successors, employees, directors, stockholders, officers, attorneys, affiliates,
predecessors, representatives and assigns of Receptos and Executive.

 

8.             Confidentiality.   Executive agrees not to disclose or publicize
the existence of this Agreement or the terms hereof to any other party, except
as may be necessary to enforce this Agreement or as may be required by law. 
This provision shall not preclude Executive from disclosing, in confidence, the
terms of this Agreement to (i) Executive’s legal or financial advisors,
(ii) Executive’s spouse, or (iii) the appropriate Receptos personnel with
responsibility for the performance by Receptos contemplated hereby (including,
without limitation, effecting the severance payments set forth in Section 6 of
Executive’s Amended and Restated Employment Agreement dated September 17, 2013
(as amended to date)).

 

9.             Interpretation.  The validity, interpretation, and performance of
this Agreement shall be construed and interpreted according to the laws of the
State of California.  This Agreement shall not be interpreted for or against
either party hereto on the ground that such party drafted or caused this
Agreement to be drafted.  If any provision of this Agreement, or part thereof,
is held invalid, void or voidable as against the public policy or otherwise, the
invalidity shall not affect other provisions, or parts thereof, which may be
given effect without the invalid provision or part.  To this extent, the
provisions, and parts thereof, of this Agreement are declared to be severable.

 

10.          Resolution of Employment Related Disputes.  Except as prohibited by
law, Executive and Receptos agree that any and all disputes, claims, or demands
in any way arising out of or relating to the terms of this Agreement,
Executive’s employment relationship with Receptos, or the termination of
Executive’s employment relationship with Receptos, shall be resolved, to the
fullest extent permitted by law, by final, binding and confidential arbitration
in San Diego, California, conducted before a single neutral arbitrator selected
and administered in accordance with the commercial arbitration rules of the
Judicial Arbitration and Mediation Services (JAMS).  By agreeing to this
arbitration procedure, Executive and Receptos waive the right to resolve any
such dispute, claim or demand through a trial by jury or judge or by
administrative proceeding in any jurisdiction.  Executive will have the right to
be represented by legal counsel at any arbitration proceeding, at Executive’s
expense.  The arbitrator shall:  (a) have the authority to compel adequate
discovery for the resolution of the dispute and to award such relief as would
otherwise be available under applicable law in a court proceeding; (b) issue a
written statement signed by the arbitrator regarding the disposition of

 

3

--------------------------------------------------------------------------------


 

each claim and the relief, if any, awarded as to each claim, the reasons for the
award, and the arbitrator’s essential findings and conclusions on which the
award is based; and (c) award to the prevailing party recovery of reasonable
attorneys’ fees and costs, and determine which party shall be deemed the
prevailing party and to what extent.  Receptos shall pay the arbitration fee
unless, at Executive’s request, Executive elects to pay up to one-half of the
fees.  Nothing in this Agreement is intended to prevent either Executive or
Receptos from obtaining injunctive relief in court to prevent irreparable harm
(including, without limitation, pending the conclusion of any arbitration). 
This arbitration provision shall supersede any and all prior agreements between
Receptos and Executive on the subject of arbitration of employment-related
claims.

 

11.          Return of Property.  Executive represents and warrants that
Executive has returned to and/or left with Receptos all property and data that
belongs to Receptos, including but not limited to Receptos’ computers, PDAs,
blackberries, cell phones, credit cards, memoranda, documents, records, manuals,
computer programs, discs, data, CDs, flash drives, email, and all other property
and information pertaining to the business of Receptos (including, without
limitation, the duties Executive performed for Receptos).  Notwithstanding the
foregoing, Executive may retain Executive’s rolodex and similar address books
provided that such items only include contact information.  Executive
acknowledges that, as of the Termination Date, Executive’s authority to act on
behalf of Receptos ended.

 

12.          Admissions.  It is understood that this Agreement is not an
admission of any liability whatsoever by either Receptos or Executive.

 

13.          Older Workers Benefit Protection Act Acknowledgements.  Executive
acknowledges and agrees that the consideration set forth in Section 1 above
constitutes consideration beyond that which, but for the mutual covenants set
forth in this Agreement, Receptos would be obligated to provide, or Executive
otherwise would be entitled to receive.  Executive acknowledges that Executive
has twenty-one (21) days after actual receipt of this Agreement in which to
consider and execute this Agreement.  Changes to this Agreement, whether
material or immaterial, do not restart the twenty-one (21) day period. 
Executive agrees and acknowledges that if Executive chooses to sign this
Agreement before twenty-one (21) days after Executive received it, that
Executive has done so voluntarily.  Furthermore, Executive has a period of seven
(7) days following the execution of this Agreement in which to revoke this
Agreement.  Accordingly, this Agreement shall not become effective or
enforceable (and none of the consideration set forth in Section 1 above shall be
paid or recognized) until such seven (7) day revocation period has expired.

 

14.          Counsel.  Executive acknowledges that Executive fully understands
Executive’s right to discuss this Agreement with independent counsel of
Executive’s choice, that Executive has carefully read and fully understands this
entire Agreement and that Executive is voluntarily entering into this Agreement.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement on this
[      ] day of [                , 20    ], at San Diego, California.

 

EXECUTIVE:

RECEPTOS:

 

 

 

RECEPTOS, INC.

 

 

 

 

 

By:

 

 

By:

 

 

Faheem Hasnain

 

Name:

 

 

 

 

Title:

 

 

5

--------------------------------------------------------------------------------